DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 “first housing” second occurrence should be -second housing-. This appears to be a typo and will be examined as such.
Claims 2-9 are rejected for dependence form claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung (US 2009/0196587).


2. The diffuser of claim 1 wherein the first housing and second housing are connected by a connecting member 606 having a center cylindrical section that extends between a first and a second end section(fig 34).

3. The diffuser of claim 2 wherein the center cylindrical section of the connecting member has a detent that is positioned to align with and selectively be received within a detent hole in an opening on an end of the first housing(¶100,fig 34-37A,622,613).

4. The diffuser of claim 2 wherein the second end of the connecting member has a transverse rod pivotally received within a bracket connected to the second housing(fig 34,47,¶100,non -operating position).

5. The diffuser of claim 1 wherein the first housing has an on/off button, an indicator light 795,992,1514 and a button cover 602 positioned to selectively engage the on/off button(¶83,fig 37A).



7. The diffuser of claim 1 wherein the fragrance emitting member is slidably received within a bracket attached to a bottom surface of a top wall of the second housing(¶97,fig 22,23).

8. The diffuser of claim 1 wherein the second housing has a top section having side walls, a partial top wall adjacent a first end and a second end, a cut-out section that extends between the partial top wall and partially down the side walls, and a cover hingedly connected to the top section with a captive hinge(¶¶99,94,97,fig 37A).

9. The diffuser of claim 1 wherein the first circuit board is adapted to shut the diffuser off after a predetermined amount of time(¶¶82 when power to USB,92, 116 memory device 980,).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761  

/JOEL M ATTEY/Primary Examiner, Art Unit 3763